Mr. Justice Moore
delivered the opinion of the court.
The statute giving the security designed to be afforded in such a case reads:
“Every * * automobile repairer * * who has expended labor, skill, and materials on any chattel at the request of its owner, reputed owner, or authorized agent of the owner, shall have a lien upon said chattel for the contract price of such expenditure * '* notwithstanding the fact that the possession of such chattel has been surrendered to the owner thereof”: Section 7497, L. O. L.
It is contended: (1) That the plaintiff, within the language of the enactment, is not an automobile repairer; (2) that he did not expend any labor, services or skill upon the car; (3) that the automobile was never in his possession so as to be the basis of a lien; and (4) that the right to such security is given only *182when materials used in repairing a motor car have been furnished in connection with the performance of labor, and then only as an incident to such service. The section of the statute under consideration was amended February 9, 1917, so as to give a lien to any person who furnished an automobile tire at the request of the owner or reputed owner of a motor vehicle: Laws 1917, Chapter 72. The latter enactment is evidently a legislative/interpretation that the prior statute did not grant a lien to any person who merely furnished an automobile tire when no labor, skill, or service was employed in attaching it to the wheel of a car. If that construction were adopted, it is believed the services rendered by plaintiff’s employees, as found by the court and hereinbefore stated, constituted the performance of such labor and skill as was contemplated by the statute as a prerequisite to the lien, though no separate charge was made for the work which was accomplished. Whether an automobile tire when thus attached is a part of the car for the purpose of securing the benefits of a statutory lien for the labor so furnished and the material thus supplied is to be determined by an affirmative answer to the inquiry, Is the tire essential to the completeness of the vehicle for the purpose for which it was designed? Griggs v. Stone, 51 N. J. L. 549 (18 Atl. 1094, 7 L. R. A. 48). Common experience teaches that no automobile, planned to be used with flexible tires, can be driven uninjured any great distance over a rough surface without such cushioned protection to its wheels. When, therefore, an automobile tire has been injured, the car of which it forms a part needs to be restored, and any person who, being engaged in that business, patches the rent or furnishes a new tire and performs the labor necessary to put on and fasten the easing to the wheel of the car, *183is an automobile repairer within the meaning of the term as used in the statute and is entitled to the benefits of the lien thus given. Though no separate charge was made by the plaintiff therefor, he caused his employees to expend labor, services and skill upon the car in repairing it by prying off the old tire and putting on the new.
It will be remembered that on the occasions referred to the defendant Clark left the car in the street in front of the plaintiff’s place of business, and was absent when the-repairs were made to the wheel. While he was away, at least, the plaintiff had such possession of the vehicle as to entitle him to a lien, though the custody of the automobile was surrendered, when the repairs were made, to the reputed owner. The tires were supplied by the plaintiff in connection with the labor which he caused to be performed in making the repairs, and such being the case, no error was committed in declaring the validity of the lien or in foreclosing the security thus given.
It follows that the decree should be affirmed, and it is so ordered. Affirmed.
Mr. Chief Justice McBride, Mr. Justice Beak and Mr. Justice McCamant concur.